____ PSU FORM OF AWARD AGREEMENT






Citigroup Inc.
Performance Share Unit Award Agreement
Summary


Citigroup Inc. (“Citigroup”) hereby grants to {NAME} (the “Participant”) the
performance share unit award summarized below pursuant to the terms of the
Discretionary Incentive and Retention Award Plan, as amended and restated
effective January 1, 2015 (“DIRAP”). The terms, conditions and restrictions of
your award are contained in this Award Agreement, including the attached Terms
and Conditions (together, the “Agreement”).


For the award to be effective, you must accept below acknowledging that you have
received and read this Agreement, including the Appendix. If you do not formally
accept the terms and conditions of your award within the time period prescribed
by Citigroup, the award summarized below will be withdrawn and cancelled.


Summary of Participant’s Performance Share Unit Award (the “Award”)


Award Date
[Date]
Target Award (the “Target Award”)
[Number] Performance Share Units (“PSUs”)
Vesting Dates (and percentage vesting), (each, a “Vesting Date”)
________ __, 20__ (33 1/3%)1
________ __, 20__ (33 1/3%)
________ __, 20__ (33 1/3%)



Acceptance and Agreement by Participant. I hereby accept the Award described
above, and agree to be bound by the terms, conditions and restrictions of such
award as set forth in this Agreement (which includes the attached Terms and
Conditions), acknowledging hereby that I have read and that I understand such
document, and Citigroup’s policies, as in effect from time to time, relating to
the administration of Citigroup’s incentive compensation programs.




CITIGROUP INC.    PARTICIPANT'S ACCEPTANCE:






By: ________________________    __________________________
[Name]    Name:
[Title]    GEID:
















_______________


1 
The vesting dates included in award agreements for the Awards granted on
February 16, 2016 were January 20, 2017, January 20, 2018, and January 20, 2019.
The vesting schedule presented in this form of Award Agreement is indicative and
may vary from year to year.





    



--------------------------------------------------------------------------------





CITIGROUP INC.
PERFORMANCE SHARE UNIT AWARD AGREEMENT
TERMS AND CONDITIONS


The Terms and Conditions below constitute part of this Agreement and relate to
the Award described on the Award Summary. Except as otherwise provided herein,
the “Company” means Citigroup and its consolidated subsidiaries. The “Committee”
means the Personnel and Compensation Committee of the Citigroup Board of
Directors or any person acting with authority delegated from such Committee.


1.    Participant Acknowledgements. By accepting the Award, Participant
acknowledges that:


(a)Participant has read and understands these Terms and Conditions. Participant
acknowledges that the official language of these documents is English.


(b)Participant understands that the Award and all other incentive awards are
entirely discretionary. Participant acknowledges that, absent a prior written
agreement to the contrary, he has no right to receive the Award, or any
incentive award, that receipt of the Award or any other incentive award is
neither an indication nor a guarantee that an incentive award of any type or
amount will be made in the future, and that the Company is free to change its
practices and policies regarding incentive awards at any time in its sole
discretion.


(c)Because the Award is intended to promote employee retention, among other
interests, the Award will be cancelled if performance and vesting conditions set
forth herein are not satisfied or if a clawback provision is applied. The Award
is a forward-looking award that delivers value only to the extent that
performance goals and conditions are attained and specified service conditions
are satisfied.


(d)Any actual, anticipated, or estimated financial benefit to Participant from
the Award (or any other incentive award) is not and will not be deemed to be a
normal or an integral part of Participant’s regular or expected salary or
compensation from employment for any purpose. Participant hereby agrees that
neither the Award nor any amounts payable in respect of the Award will be
considered when calculating any statutory, common law or other
employment-related payment to Participant, including any severance, resignation,
termination, redundancy, end-of-service, bonus, long-service awards, pension,
superannuation or retirement or welfare or similar payments, benefits or
entitlements.


(e)The value that may be realized from the Award, if any, is contingent and
depends on the future market price of Citigroup stock, among other factors. Any
monetary value assigned to the Award in any communication is contingent,
hypothetical, and for illustrative purposes only and does not express or imply
any promise or intent by the Company to deliver, directly or indirectly, any
certain or determinable cash value to Participant.


(f)The Award is an unsecured general obligation of Citigroup and, until paid in
accordance with its terms, is subject to the claims of Citigroup’s creditors.
The currency in which Participant’s Award is denominated and/or paid and any
required tax withholding and reporting will be in accordance with Citigroup’s
policies, as in effect from time to time, relating to the administration of
Citigroup’s incentive compensation programs (including Citigroup’s policies with
respect to this Award).


(g)The Award does not confer any shareholder rights of any kind. The Award is
not an equity security of Citigroup, and as such, Participant has no shareholder
rights derived from the Award. The Award does not confer any voting rights or
rights to dividends at any time, and all value attributable to the Award
including the amount equal to cash dividends referenced herein is compensation.
 
2.
Performance Share Units.
 
 

(a)    General. The value of each PSU corresponds to one share of Citigroup
common stock; however, PSUs are deliverable only in cash. The portion, if any,
of Participant’s Target Award that will be earned is based on the Company’s
performance against the performance measure set forth in this Section 2, the
Award’s vesting conditions, and the other terms and conditions of this
Agreement.
(b)    Relative Total Shareholder Return.    


2



--------------------------------------------------------------------------------




(i)        Performance Grid. Participant’s Award will be earned based on the
TSR, as defined herein, on shares of Citigroup common stock as compared to the
TSRs of the Comparison Group during the Performance Period. The number of PSUs
earned based on relative TSR (subject to vesting and the other terms and
conditions of the Award) will be determined by multiplying the number of PSUs
representing Participant’s Target Award by a percentage determined as follows2:


Relative TSR (Percentile) of Citigroup
Percentage of Target Award Earned Based
on Relative TSR
Lower than 25th 
Entire Award is cancelled under Section 2(d)
25th or lower
0%
50th
100%
75th or higher
150%

(ii)    Determination of Percentiles. After the end of the Performance Period,
the Committee will rank each member of the Comparison Group according to TSR.
The 75th Percentile TSR is the average TSR of the second and third highest TSRs
in the Comparison Group; the 50th Percentile TSR is the average TSR of the
fourth and fifth highest TSRs in the Comparison Group; and the 25th Percentile
TSR is the average TSR of the sixth and seventh highest TSRs in the Comparison
Group. Citigroup’s TSR will then be compared to TSRs of the Comparison Group.
This approach to determining percentiles may be equitably adjusted by the
Committee if there is a change in the number of companies in the Comparison
Group.3 
(iii)    Interpolation. If the relative TSR is between the thresholds in the
table in Section 2(b)(i) above, the number of PSUs earned by Participant based
on relative TSR will be determined by straight-line interpolation.










































_______________
2 
The performance grid presented in this form of award agreement was used for the
Awards granted on February 16, 2016. The performance grid may vary from year to
year. The performance grid applicable to any Award will be disclosed in
Citigroup’s annual proxy statement reporting on compensation for the year for
which the Award was granted.

3 
This paragraph describes the methodology for determining relative TSR percentile
of Citigroup and the other members of the Comparison Group in the form of award
agreement used for the Awards granted on February 16, 2016. As the composition
of the Comparison Group may vary from year to year, see footnote 4 below, the
methodology for determining relative TSR of Citigroup and the other members of
the Comparison Group may be adjusted from year to year to reflect the number of
entities in the Comparison Group.



3



--------------------------------------------------------------------------------




(iv)    Defined Terms. For purposes of this Agreement:
“Adjusted Value of Reinvested Dividends” means the product of A and B divided by
C, where “A” is equal to the sum of all dividends paid on the applicable class
of common stock during the Performance Period assuming dividend reinvestment
through the last trading day of the Performance Period, “B” is the average of
the closing prices on the Applicable Exchange on the twenty (20) trading days
ending on the last day in the Performance Period, and “C” is the closing price
of the applicable class of common stock on the Applicable Exchange on the last
trading day of the Performance Period.
“Applicable Exchange” means the Frankfurt Stock Exchange for Deutsche Bank AG,
the London Stock Exchange for Barclays plc and HSBC Holdings plc, and the New
York Stock Exchange for all other members of the Comparison Group and Citigroup.
“Comparison Group” means the shares of common stock regularly traded on the
Applicable Exchange (under the symbol listed below next to the company’s name)
of each of the companies listed below4:


Bank of America Corporation (NYSE: BAC)
Barclays plc (LSE: BARC)
Deutsche Bank AG (FWB: DBK)
The Goldman Sachs Group, Inc. (NYSE: GS)
HSBC Holdings plc (LSE: HSBA)
JPMorgan Chase & Co. (NYSE: JPM)
Morgan Stanley (NYSE: MS)
Wells Fargo & Company (NYSE: WFC)
In the event that any member of the Comparison Group is involved in any event
that results in such member ceasing to be traded on the Applicable Exchange at
any time during the Performance Period, then such entity may be removed by the
Committee as a member of the Comparison Group and the determination of the
relative TSR (percentile) of Citigroup will be adjusted accordingly.


“Performance Period” means__________ __, 20__ through ________ __, 20__.5


“TSR” for Citigroup or any member of the Comparison Group will be expressed as a
percentage determined by dividing: (A) (1) the average of the closing prices on
the Applicable Exchange on the twenty (20) trading days ending on the last day
in the Performance Period of the shares of common stock of such company
regularly traded on the Applicable Exchange (under the symbol, for each Peer
Company, listed next to the company’s name in the definition of “Comparison
Group” above) plus (2) the amount of the Adjusted Value of Reinvested Dividends
of the applicable class of common stock, minus (3) the average of the closing
prices on the Applicable Exchange on the twenty (20) trading days immediately
preceding the first day of the Performance Period, by (B) the average of the
closing prices on the Applicable Exchange on the twenty (20) trading days
immediately preceding the first day of the Performance Period. Percentages will
not be adjusted for changes in currency exchange rates during the Performance
Period or any other period, and will be equitably adjusted to account for
changes in capital structure or other events as provided in Section 9.


(v)    Example. Appendix A hereto provides an example of the calculation of
relative TSR for purposes of this Agreement.
(c)    Cap on Awards for Negative TSR during the Performance Period.
Notwithstanding any provision of this Agreement to the contrary, if the
Committee determines that Citigroup’s TSR for the Performance Period is
negative, the number of PSUs earned by Participant will not exceed the number of
PSUs in Participant’s Target Award shown on the Award Summary.


______________


4 
The Comparison Group presented in this form of award agreement was used for the
Awards granted on February 16, 2016. The composition of the Comparison Group may
vary from year to year. The entities constituting the Comparison Group
applicable to any Award will be disclosed in Citigroup’s annual proxy statement
reporting on compensation for the year for which the Award was granted.

5 
The Performance Period will be a minimum of three calendar years. (The
Performance Period for the Awards granted on February 16, 2016 is January 1,
2016 through December 31, 2018.)



4



--------------------------------------------------------------------------------




(d)    Conversion of Vested Earned PSUs to Cash. After the end of the
Performance Period, the Committee will determine the percentage of the Target
Award PSUs that have been earned by the Participant during the Performance
Period pursuant to Section 2(b). The Committee will then multiply the percentage
determined pursuant to the performance grid in Section 2(b) by the allocable
number of Target Award PSUs (the “Earned Award”), to derive a number of PSUs
constituting the Earned Award. After Participant’s final Vesting Date as set
forth in the Award Summary, the Committee will then determine the extent to
which Participant has vested in his Earned Award, determined after applying the
provisions of Section 3 and Section 4 hereof. On or as promptly administratively
practicable after February__, 20__ 6 (the “Award Payment Date”), Participant
will receive a cash payment equal to (i) the number of PSUs in Participant’s
vested Earned Award multiplied by the average of the closing prices of Citigroup
common stock on the NYSE for the twenty (20) trading days immediately preceding
Participant’s final Vesting Date, plus (ii) (A) the number of PSUs in
Participant’s vested Earned Award multiplied by (B) an amount equal to the sum
of all cash dividends (regular and special) paid on a share of Citigroup common
stock after ___________, __, 20__ 7 and on or before the Award Payment Date.


(e)     Committee Authority. The Committee has exclusive and binding authority
to make all determinations relating to the determination of relative TSR and the
other provisions of the Agreement, to interpret the Agreement, to make all legal
and factual determinations relating to the Award, and to determine all questions
arising in the administration of the Award and the Agreement, including, without
limitation, the reconciliation of any inconsistent provisions, the resolution of
ambiguities, the correction of any defects, and the supplying of omissions. Each
interpretation, determination or other action made or taken by the Committee
will be final and binding on all persons. To the extent permitted by applicable
law, the Committee may delegate to one or more employees of the Company some or
all of its authority over the administration of the Award. Such delegation need
not be in writing.

    (f)    Award Suspension. Notwithstanding anything in this Agreement to the
contrary, the Committee will suspend the vesting and/or payment of an Award
pending an investigation into whether there are circumstances that would prevent
an Award from vesting under the general vesting conditions or subject the Award
to forfeiture pursuant to the General or Citi Clawbacks. Notwithstanding
anything in this Section 2 to the contrary, if it is subsequently determined
(whether following an investigation or otherwise) that vesting conditions were
in fact not satisfied and that an Award should not have been paid or vested,
Participant will be obligated, pursuant to Section 6 of this Agreement, to
return or repay to the Company any improperly vested amounts.


3.    Termination of Employment and Other Changes in Status. If Participant’s
employment with the Company terminates or is interrupted before the final
Vesting Date set forth in the Award Summary, or if Participant’s status changes
under the circumstances described below, Participant’s rights with respect to
the Award will be affected as provided in this Section 3. Participant’s vested
status determines the percentage of the Earned Award he is eligible to receive
after the end of the Performance Period. In all cases, a vested Award will be
delivered only after the end of the Performance Period, after the Committee
determines Participant’s Earned Award. If Participant’s employment with the
Company terminates for any reason not described below, the Award will be
cancelled.






















_______________
6 
Insert the last business day in February first following the end of the
Performance Period. (The date included for the Awards granted on February 16,
2016 was February 28, 2019.)

7 
Insert the day immediately preceding the first day of the Performance Period.
(The date included for the Awards granted on February 16, 2016 was December 31,
2015.)





5



--------------------------------------------------------------------------------




(a)    Voluntary Resignation. If Participant voluntarily terminates his
employment with the Company and at such time does not satisfy the conditions of
Section 3(j) or (k) below, vesting of the Award will cease on the date
Participant’s employment is so terminated; the unvested portion of the Award
will be cancelled and Participant will retain his rights in the portion of the
Award that has vested as of Participant’s termination date subject to all other
provisions of this Agreement. For purposes of this Agreement, a termination of
employment by Participant that is claimed to be a “constructive discharge” (or
similar claim) will be treated as a voluntary termination of employment, unless
otherwise required by law.


(b)    Disability. The Award will continue to vest on schedule subject to all
other provisions of this Agreement during Participant’s approved disability
leave pursuant to a Company disability policy. If Participant’s approved
disability leave ends with a termination of Participant’s employment by the
Company because Participant can no longer perform the essential elements of his
or her job, the unvested portion of the Award will continue to vest on schedule
subject to all other provisions of this Agreement.


(c)    Approved Personal Leave of Absence (Non-Statutory Leave).


(i)    The Award will continue to vest on schedule subject to all other
provisions of this Agreement during the first six months of Participant’s
personal leave of absence that was approved by the Company in accordance with
the leave of absence policies applicable to Participant (an “approved personal
leave of absence”). The unvested portion of the Award will be cancelled as soon
as the approved personal leave of absence has exceeded six months, except as
provided in paragraph (ii) below.


(ii)    If Participant’s employment terminates for any reason during the first
six months of an approved personal leave of absence, the Award will be treated
as described in the applicable provision of this Section 3. If Participant
satisfies the conditions of Section 3(k) before the approved personal leave of
absence exceeds six months, the unvested portion of the Award will continue to
vest on schedule subject to Section 3(k), as applicable.


(d)    Statutory Leave of Absence. The unvested portion of the Award will
continue to vest on schedule subject to all other provisions of this Agreement
during a leave of absence that is approved by the Company, is provided by
applicable law and is taken in accordance with such law and applicable Company
policy (a “statutory leave of absence”). If Participant’s employment terminates
for any reason during a statutory leave of absence, the Award will be treated as
described in the applicable provision of this Section 3. If Participant
satisfies the conditions of Section 3(k) during a statutory leave of absence,
the unvested portion of the Award will continue to vest on schedule, subject to
Section 3(k).


(e)    Death. If Participant’s employment terminates by reason of Participant’s
death or if Participant dies following a termination of his employment during
the Performance Period while he is continuing to vest in his Award, the unvested
portion of the Award will continue to vest on schedule subject to all other
provisions of this Agreement, and the Award will be paid to Participant’s estate
after the Earned Award has been determined in 20___ 8; provided, however, that
if the performance vesting condition or clawback provisions described in Section
4 have been triggered by circumstances existing at any time prior to the time
the Award becomes an Earned Award, Participant’s Award will be reduced or
cancelled accordingly.


(f)    Involuntary Termination for Gross Misconduct. If the Company terminates
Participant’s employment because of Participant’s “gross misconduct” (as defined
below) before the Award becomes an Earned Award, the Award, including any vested
portion of the Award, will be cancelled as of the date Participant’s employment
is terminated and Participant will have no further rights of any kind with
respect to the Award. For purposes of this Agreement, “gross misconduct” means
any conduct that is determined by the Committee, in its sole discretion, (i) to
be in competition during employment by the Company with the Company’s business
operations, (ii) to be in breach of any obligation that Participant owes to the
Company or Participant’s duty of loyalty to the Company, (iii) to be materially
injurious to the Company, or (iv) to otherwise constitute gross misconduct under
the Company’s guidelines.


_______________
8 
Insert either the year in which the Performance Period ends or the next year
after the end of the Performance Period, depending on when the Earned Award will
be determined. (The year included in the award agreements for the Awards granted
on February 16, 2016 was 2019.)





6



--------------------------------------------------------------------------------




(g)    Involuntary Termination Other than for Gross Misconduct. If Participant’s
employment is terminated by the Company involuntarily other than for gross
misconduct, including under a reduction in force or job discontinuance program,
the unvested portion of the Award will continue to vest on schedule subject to
all other provisions of this Agreement.


(h)    Transfer to Non-Participating Subsidiary. If Participant transfers to a
subsidiary that is a member of the “controlled group” of Citigroup (as defined
below), any unvested portion of the Award will continue to vest on schedule
subject to all other provisions of this Agreement. If Participant transfers to a
subsidiary that is not a member of the “controlled group” of Citigroup (as
defined below), the provisions of Section 3(g) will apply to the Award. For
purposes of this Agreement, “controlled group” has the meaning set forth in
Treas. Reg. § 1.409A-1(h)(3).


(i)    Employing Company is Acquired by Another Entity (Change in Control). If
Participant is employed by a company or other legal entity other than Citigroup
where Citigroup ceases to own, directly or indirectly, at least 50% of the
voting power or value of the equity of the employing entity, the unvested
portion of the Award will continue to vest on schedule subject to all other
provisions of this Agreement. A change in control of Citigroup Inc., as defined
in the 2014 Stock Incentive Plan, in any successor stock incentive plan, or
otherwise, will not cause the Award to vest or otherwise affect the vesting of
the Award (although, for the avoidance of doubt, the relative TSR percentiles
may be equitably adjusted pursuant to Section 9(b) hereof).


(j)    Voluntary Resignation to Pursue Alternative Career. If Participant has
not met the conditions of Section 3(k), and Participant voluntarily resigns from
his or her employment with the Company to work in a full-time paid career (i) in
government service, (ii) for a bona fide charitable institution, or (iii) as a
teacher at a bona fide educational institution, and/or otherwise satisfies the
alternative or additional requirements (including written management approvals)
that may be imposed by then applicable guidelines adopted for the purposes of
administering this provision (an “alternative career”), any unvested portion of
the Award will continue to vest on schedule subject to all other provisions of
this Agreement and the applicable guidelines (or until such earlier date on
which Section 3(e) applies); provided that in the event of resignations
described in Sections 3(j)(ii) and (iii), Participant remains continuously
employed in the alternative career (or a new alternative career) until each
scheduled Vesting Date and Participant provides by each subsequent Vesting Date,
if requested by the Company, a written certification of compliance with the
Company’s alternative career guidelines, in a form satisfactory to the Company.
If an acceptable certification is not provided by the relevant Vesting Date, any
unvested portion of the Award will be cancelled.


(k)    Satisfying the “Rule of 60.” If Participant (i) is at least age 50 and
has completed at least five full years of service with the Company and
Participant’s age plus the number of full years of service with the Company
equals at least 60, or (ii) Participant is under age 50, but has completed at
least 20 full years of service with the Company and Participant’s age plus the
number of full years of service with the Company equals at least 60 (the “Rule
of 60”), the unvested portion of the Award will continue to vest on schedule
subject to all other provisions of this Agreement, provided that if Participant
has voluntarily terminated his employment, Participant is not, at any time up to
and including each scheduled Vesting Date (or until such earlier date on which
Section 3(e) applies), employed by a Significant Competitor of the Company (as
defined in Section 3(l) below). Participant’s age and years of service will each
be rounded down to the nearest whole number when determining whether the Rule of
60 has been attained.


(l)    Definition of “Significant Competitor;” Certification of Compliance.


(i)    For purposes of this Agreement, a “Significant Competitor” of the Company
means any company or other entity designated by the Committee as such and
included on a list of Significant Competitors that will be made available to
Participant and which may be updated by the Company from time to time in its
discretion. For purposes of this Section 3(l), “Company” means Citigroup and any
of its subsidiaries.


(ii)    Whenever the Award continues to vest pursuant to Section 3(k) following
a termination of employment, the vesting of the Award will be conditioned upon
Participant’s providing by each subsequent Vesting Date, if requested by the
Company, a written certification that Participant has not been employed by a
Significant Competitor in a form satisfactory to the Company. The list of
Significant Competitors in effect at the time Participant terminates employment
with the Company will apply to such certification. If an acceptable
certification is not provided by the relevant Vesting Date, vesting of the Award
will cease as of the date that is


7



--------------------------------------------------------------------------------




immediately prior to the Vesting Date, the Award will be cancelled, and
Participant will have no further rights of any kind with respect to the Award.
    
(m)    Suspension of Employment. If the Company suspends Participant’s
employment (with or without pay) during an investigation, then all vesting of an
Award will likewise be suspended pending the outcome of the investigation. If
Participant’s employment terminates for any reason during or after such
investigation, then the termination of employment will, for purposes of an Award
and vesting related thereto, be effective as of the date of the suspension.


4.    Other Vesting Conditions and Clawbacks. In addition to the time-based
vesting schedule set forth in the Award Summary, the Award is subject to the
additional vesting and clawback conditions set forth below, which may result in
the reduction or cancellation of the Award prior to the time the Award becomes
an Earned Award. The performance vesting and clawback conditions described in
this Section 4 do not change during the performance period of the Award,
regardless of Participant’s status as an active or terminated employee or other
change in employment status.


(a)Performance Vesting Condition. The Committee may cancel all or a portion of
the Award (including a Vested Award) prior to the time it becomes an Earned
Award if it determines, in its sole discretion, that Participant has had
significant responsibility for a material adverse outcome for Citigroup or any
of its businesses or functions. The Committee will have the exclusive
discretionary authority to determine and define “significant responsibility” and
“material adverse outcome.”

(b)General Clawback. Participant’s Award will be subject to the following
clawback condition (the “General Clawback”). The Committee may cancel all or a
portion of the Award prior to the time the Award becomes an Earned Award if it
determines, in its sole discretion, that (i) Participant engaged in behavior
constituting misconduct or exercised materially imprudent judgment that caused
harm to any of the Company’s business operations, or that resulted or could
result in regulatory sanctions (whether or not formalized), (ii) failed to
supervise or monitor individuals engaging in, or failed to properly escalate
behavior constituting, misconduct (whether or not gross misconduct) in
accordance with the Company’s policies regarding the reporting of misconduct, or
who exercised materially imprudent judgment that caused harm to any of the
Company’s business operations, or (iii) failed to supervise or monitor
individuals engaging in, or failed to properly escalate, behavior that resulted
or could result in regulatory sanctions (whether or not formalized).

(c)Citi Clawback. The Committee will cancel all or a portion of the Award prior
to the time the Award becomes an Earned Award if it determines, in its sole
discretion, that: (i) Participant received the Award based on materially
inaccurate publicly reported financial statements; (ii) Participant knowingly
engaged in providing materially inaccurate information relating to publicly
reported financial statements; (iii) Participant materially violated any risk
limits established or revised by senior management and/or risk management; or
(iv) Participant engaged in gross misconduct (the “Citi Clawback”).

(d)Additional Conditions. Vesting and payment of an Award are subject to receipt
of the information necessary to make required tax payments and confirmation by
Citigroup that all applicable conditions to vesting and payment have been
satisfied. All payments pursuant to the Award will be net of any amounts
withheld for taxes.


5.    Transferability.


(a)    Transfers by Participant. The Award may not be sold, pledged,
hypothecated, assigned, margined or otherwise transferred, other than by will or
the laws of descent and distribution, and neither the Award nor any interest or
right therein will be subject to the debts, contracts or engagements of
Participant or his successors in interest or will be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means whether such disposition be voluntary or involuntary or by operation of
law, by judgment, lien, levy, attachment, garnishment or any other legal or
equitable proceedings (including bankruptcy or divorce), and any attempted
disposition thereof will be null and void, of no effect, and not binding on the
Company in any way. Participant agrees that any purported transfer will be null
and void, and will constitute a breach of this Agreement causing damage to the
Company for which the remedy will be cancellation of the Award. During
Participant’s lifetime, all rights with respect to the Award will be exercisable
only by Participant, and any and all payments in respect of the Award will be to
Participant only. The Company will be under no obligation to entertain,
investigate, respect, preserve, protect or enforce any actual or


8



--------------------------------------------------------------------------------




purported rights or interests asserted by any creditor of Participant or any
other third party in the Award, and Participant agrees to take all reasonable
measures to protect the Company against any such claims being asserted in
respect of Participant’s Award and to reimburse the Company for any and all
reasonable expenses it incurs defending against or complying with any such
third-party claims if Participant could have reasonably acted to prevent such
claims from being asserted against the Company.


(b)    Transfers by the Company. Citigroup may assign the legal obligation to
pay Participant’s vested Earned Award to Participant’s employer without the
consent of Participant.


6.     Repayment Obligations and Right of Set-Off.


(a)     Repayment Obligations. If the Committee determines that all conditions
to vesting and payment of the Award (or any portion thereof) were not satisfied
in full, the Committee will cancel such vesting and immediately terminate
Participant’s rights with respect to such Award (or improperly vested portion
thereof). If any such Award (or improperly vested portion thereof) has already
been paid, Participant agrees, upon demand, to pay the Company the amount of any
cash paid in settlement of the vesting of such Award (or improperly vested
portion thereof), without reduction for any amounts withheld to satisfy
withholding tax or other obligations due at the time such payment that is
subsequently determined to have been improper was made.


(b)    Right of Set-Off. Participant agrees that the Company may, to the extent
determined by the Company to be permitted by applicable law and consistent with
the requirements of Section 409A of the U.S. Internal Revenue Code of 1986, as
amended (the “Code”), retain for itself funds otherwise payable to Participant
pursuant to the Award or any award under any award program administered by
Citigroup to offset (i) any amounts paid by the Company to a third party
pursuant to any award, judgment, or settlement of a complaint, arbitration, or
lawsuit of which Participant was the subject; or (ii) any outstanding amounts
(including, without limitation, travel and entertainment or advance account
balances, loans, repayment obligations under any award agreement such as those
imposed by a clawback provision, or any obligations pursuant to a
tax-equalization or housing allowance policy or other expatriate benefit) that
Participant owes the Company or its affiliates. The Company may not retain such
funds and set-off such obligations or liabilities, as described above, until
such time as they would otherwise be payable to Participant in accordance with
the Award terms. Only after-tax amounts will be applied to set-off Participant’s
obligations and liabilities and Participant will remain liable to pay any
amounts that are not thereby satisfied in full.

7.    Consent to Electronic Delivery. In lieu of receiving documents in paper
format, Participant hereby agrees, to the fullest extent permitted by law, to
accept electronic delivery of any documents that Citigroup may be required to
deliver (including, but not limited to, brochures, grant or award notifications
and agreements, account statements, and all other forms or communications) in
connection with the Award and any other prior or future incentive award or
program made or offered by Citigroup or its predecessors or successors.
Electronic delivery of a document to Participant may be via a secure internet
site to which Participant has access.


8.    Administration. The Award described in this Agreement has been granted
subject to the terms of the DIRAP. The Committee and its delegates have the
exclusive discretionary authority to make findings of fact, conclusions, and
determinations regarding the interpretation of the Agreement or the
administration of the Award, and will have the exclusive and final authority to
determine all calculations of all Award amounts. The Committee has exclusive
authority to establish administrative procedures to implement the terms of the
Award, including but not limited to procedures applicable to currency exchange
rates, the delivery of the Award in the currency of Participant’s work country
or countries, and the administration of the timing of Award delivery. Any such
procedure so established will be conclusive and binding on Participant.


9.    Adjustments to Awards.


(a)    Capital Structure. In the event of any change in the capital structure of
Citigroup or of a member of the Comparison Group on account of (i) any
extraordinary dividend, stock dividend, stock split, reverse stock split or any
similar equity restructuring; or (ii) any combination or exchange of equity
securities, merger, consolidation, recapitalization, reorganization, divestiture
or other distribution (other than ordinary cash dividends) of assets to
stockholders, or any other similar event affecting the capital structure of
Citigroup or a member of the Comparison Group, to the extent necessary to
prevent the enlargement or diminution of the


9



--------------------------------------------------------------------------------




rights of Participant, the Committee will make such appropriate equitable
adjustments to the Award (including the determination of TSR), which adjustments
will not require the consent of Participant.


(b)    Equitable Adjustments. If an event occurs with respect to the Company or
any member of the Comparison Group that renders, in the sole determination of
the Committee, the performance measure set forth in Section 2(b) to no longer be
appropriate, then the Committee will equitably adjust the calculation of such
measure to the extent necessary to carry out the intent of the original terms of
the Award (i.e., without excessively enlarging Participant’s rights).


(c)    Modifications. The Committee retains the right to modify the Award if
required to comply with applicable law, regulation, or regulatory guidance
(including applicable tax law) without the consent of Participant. Citigroup
will furnish or make available to Participant a written notice of any
modification through a brochure supplement or otherwise, which notice will
specify the effective date of such modification. Any other adverse modification
not elsewhere described in this Agreement will not be effective without
Participant’s written consent.


(d)    Adverse Consequences. Neither the Committee nor Citigroup will be liable
to Participant for any additional personal tax or other adverse consequences of
any adjustments that are made to the Award.


10.    Taxes and Tax Residency Status.


(a)    Compliance. By accepting the Award, Participant agrees to pay all
applicable taxes and to file all required tax returns in all jurisdictions where
Participant is subject to tax and/or an income tax filing requirement. To assist
Citigroup in achieving full compliance with its obligations under the laws of
all relevant taxing jurisdictions, Participant agrees to keep complete and
accurate records of his income tax residency status and the number and location
of workdays outside his country of income tax residency from the date of the
Award until the vesting of the Award. Participant also agrees to provide, upon
request, complete and accurate information about his or her tax residency status
to Citigroup during such periods, and confirmation of his or her status as a (i)
U.S. citizen, (ii) holder of a U.S. green card, or (iii) citizen or legal
resident of a country other than the U.S. Participant will be responsible for
any tax due, including penalties and interest, arising from any misstatement by
Participant regarding such information. The Award will be subject to
cancellation if Participant fails to make any such required tax payment.


(b)    Withholding. To the extent the Company is required to withhold tax in any
jurisdiction or withholds hypothetical tax under a Citigroup Expatriate Policy,
the Company will withhold from the vested portion of the Award to the extent
permitted by applicable law and Participant will be paid the net after-tax
amount.


(c)    Executive Performance Plan. Any Award to a participant in the 20__
Executive Performance Plan (the “EPP”) will be granted subject to the terms of
the EPP.


11.    Entire Agreement; No Right to Employment. The DIRAP plan document and
this Agreement constitute the entire understanding between the Company and
Participant regarding the Award and supersede all previous written, oral, or
implied understandings between the parties hereto about the subject matter
hereof, including any written or electronic agreement, election form or other
communication to, from or between Participant and the Company. Nothing contained
herein or in any incentive plan or program documents will confer upon
Participant any rights to continued employment or employment in any particular
position, at any specific rate of compensation, or for any particular period of
time.


12.    Compliance with Regulatory Requirements. The Award is subject to the
applicable law (including tax laws) and regulatory guidance in multiple
jurisdictions, and will be administered and interpreted consistently with such
law and regulatory guidance, including but not limited to Section 409A and
Section 457A of the Code.


13.    Section 409A and Section 457A Compliance.


(a)    Tax Liability. Participant understands that as a result of Section 409A
and/or Section 457A of the Code, if Participant is a U.S. taxpayer he could be
subject to adverse tax consequences if the Award and program documents are not
administered in accordance with the requirements of Section 409A or Section


10



--------------------------------------------------------------------------------




457A. Participant further understands that if Participant is a U.S. taxpayer,
and the Award is considered to be a “nonqualified deferred compensation plan”
and Participant’s employer is considered to be a “nonqualified entity” (as such
terms are defined in Section 409A and/or Section 457A of the Code), Participant
could be subject to accelerated income recognition or other adverse tax
consequences with respect to all or a portion of the Award if Citigroup fails to
modify the Award. However, Participant acknowledges that there is no guarantee
that the Award, or any amendment or modification thereto, will successfully
avoid unintended tax consequences to Participant and that the Company does not
accept any liability therefor.


(b)    Specified Employees. This Agreement may not be amended, nor may the Award
be administered, to provide for any payment of the Award to occur upon any event
that would constitute a “separation from service” (within the meaning of Section
409A of the Code) if Participant is a “specified employee” (within the meaning
of Treas. Reg. § 1.409A-1(i)(1)) at the time of such Participant’s “separation
from service,” unless it is provided that the distribution or payment will not
be made until the date which is six months from such “separation from service,”
or, if earlier, the date of Participant’s death and that during such six-month
deferral period, Participant will not be entitled to interest, or any
compensation for any loss in market value or otherwise which occurs with respect
to the Award during such deferral period.


14.     Arbitration; Conflict; Governing Law; Severability.


(a)    Arbitration. Any disputes related to the Award will be resolved by
arbitration in accordance with the Company’s arbitration policies. In the
absence of an effective arbitration policy, Participant understands and agrees
that any dispute related to the Award will be submitted to arbitration in
accordance with the rules of the American Arbitration Association. To the
maximum extent permitted by law, and except where expressly prohibited by law,
arbitration on an individual basis will be the exclusive remedy for any claims
that might otherwise be brought on a class, representative or collective basis.
Accordingly, Participant may not participate as a class or collective action
representative, or as a member of any class, representative or collective
action, and will not be entitled to a recovery in a class, representative or
collective action in any forum. Any disputes concerning the validity of this
class, representative or collective action waiver will be decided by a court of
competent jurisdiction, not by an arbitrator.


(b)    Conflict. In the event of a conflict between this Agreement and the DIRAP
plan document, the DIRAP plan document will control.


(c)    Governing Law. This Agreement will be governed by the laws of the State
of New York (regardless of conflict of laws principles) as to all matters,
including, but not limited to, the construction, application, validity and
administration of the Company’s incentive award programs.


(d)    Severability. The terms of this Agreement will be deemed severable so
that if any of its provisions will be held void, unlawful, or unenforceable
under any applicable statute or other controlling law, the remainder of this
Agreement will continue in full force and effect, and will be construed and
enforced in accordance with the purposes of the DIRAP and the Award as if the
illegal or invalid provision did not exist.


15.    Disclosure Regarding Use of Personal Information and Participant’s
Consent.


(a)    Definition and Use of “Personal Information.” In connection with the
grant of the Award, and any other award under other incentive award programs,
and the implementation and administration of any such program, including,
without limitation, Participant’s actual participation, or consideration by the
Company for potential future participation, in any program at any time, it is or
may become necessary for the Company to collect, transfer, use, and hold certain
personal information regarding Participant in and/or outside of Participant’s
country of employment.


The “personal information” that Citigroup may collect, process, store and
transfer for the purposes outlined above may include Participant’s name,
nationality, citizenship, tax or other residency status, work authorization,
date of birth, age, government/tax identification number, passport number,
brokerage account information, GEID or other internal identifying information,
home address, work address, job and location history, compensation and incentive
award information and history, business unit, employing entity, and
Participant’s beneficiaries and contact information. Participant may obtain more
details regarding the access and use of his personal information, and may
correct or update such information, by contacting his human resources
representative or local equity coordinator.


11



--------------------------------------------------------------------------------






Use, transfer, storage and processing of personal information, electronically or
otherwise, may be in connection with the Company’s internal administration of
its incentive award programs, or in connection with tax or other governmental
and regulatory compliance activities directly or indirectly related to an
incentive award program. For such purposes only, personal information may be
used by third parties retained by the Company to assist with the administration
and compliance activities of its incentive award programs, and may be
transferred by the company that employs (or any company that has employed)
Participant from Participant’s country of employment to other Citigroup entities
and third parties located in the U.S. and in other countries. Specifically,
those parties that may have access to Participant’s information for the purposes
described herein include, but are not limited to: (i) human resources personnel
responsible for administering the award programs, including local and regional
equity award coordinators, and global coordinators located in the U.S.; (ii)
Participant’s U.S. broker and equity account administrator and trade
facilitator; (iii) Participant’s U.S., regional and local employing entity and
business unit management, including Participant’s supervisor and his superiors;
(iv) the Committee or its designee, which is responsible for administering the
DIRAP and the Award; (v) Citigroup’s technology systems support team (but only
to the extent necessary to maintain the proper operation of electronic
information systems that support the incentive award programs); and (vi)
internal and external legal, tax and accounting advisors (but only to the extent
necessary for them to advise the Company on compliance and other issues
affecting the incentive award programs in their respective fields of expertise).
At all times, Company personnel and third parties will be obligated to maintain
the confidentiality of Participant’s personal information except to the extent
the Company is required to provide such information to governmental agencies or
other parties. Such action will always be undertaken only in accordance with
applicable law.


(b)    Participant’s Consent. BY ACCEPTING THE AWARD, PARTICIPANT EXPLICITLY
CONSENTS (I) TO THE USE OF PARTICIPANT’S PERSONAL INFORMATION FOR THE PURPOSE OF
BEING CONSIDERED FOR PARTICIPATION IN FUTURE EQUITY, DEFERRED CASH OR OTHER
AWARD PROGRAMS (TO THE EXTENT HE/SHE IS ELIGIBLE UNDER THE TERMS OF SUCH PLAN OR
PROGRAM, AND WITHOUT ANY GUARANTEE THAT ANY AWARD WILL BE MADE); AND (II) TO THE
USE, TRANSFER, PROCESSING AND STORAGE, ELECTRONICALLY OR OTHERWISE, OF HIS/HER
PERSONAL INFORMATION, AS SUCH USE HAS OCCURRED TO DATE, AND AS SUCH USE MAY
OCCUR IN THE FUTURE, IN CONNECTION WITH THIS OR ANY OTHER EQUITY OR OTHER AWARD,
AS DESCRIBED ABOVE.


***


12



--------------------------------------------------------------------------------






Appendix A
Example of Determination of Relative TSR




Company
TSR
Citigroup
1.32
Peer 1
1.50
Peer 2
1.40
Peer 3
1.30
Peer 4
1.20
Peer 5
1.10
Peer 6
0.95
Peer 7
0.85
Peer 8
0.75



75th percentile TSR, defined as the average TSR of 2nd and 3rd ranked peers =
1.35.
50th percentile TSR, defined as the average TSR of 4th and 5th ranked peers =
1.15.
25th percentile TSR, defined as the average TSR of 6th and 7th ranked peers =
0.90.




At the 50th percentile, the result of the relative TSR metric is 100% of Target
PSUs.
At the 75th percentile, the result of the relative TSR metric is 150% of Target
PSUs.


Accordingly, as the relative TSR of Citigroup in this example is between the
50th percentile and the 75th percentile, straight-line interpolation is used to
determine the relative TSR:


1.35 – 1.32 x 100% + 1.32 – 1.15 x 150% = 142.5%
     1.35 – 1.15 1.35 – 1.15












13

